 

EXHIBIT 10.1

 

Demand Promissory Note

 

FOR VALUE RECEIVED, Cachet Financial Solutions, Inc. a Delaware corporation
(“Borrower”), having an office at Southwest Tech Center A, 18671 Lake Drive
East, Minneapolis, MN 55317 , unconditionally promises to pay to the order of
James L. Davis (“Lender”), with an office at 6446 Flying Cloud Drive, Eden
Prairie, MN 55344 or at such place as Lender may designate in writing, the
principal sum of Two Hundred Fifty Thousand Dollars ($250,000) (the “Loan”)
outstanding hereunder together with all accrued interest thereon, ON DEMAND, as
provided in this Promissory Note (the “Note”).

 

1. Due on Demand. Notwithstanding any terms in this Note to the contrary, the
enumeration in this Note of specific obligations of Borrower to Lender and/or
conditions to the availability of funds under this Note shall not be construed
to qualify, define, or otherwise limit Lender’s right, power or ability, at any
time and for any reason, under applicable law, to require full payment of the
Loan and all accrued and unpaid interest and all other amounts payable under
this Note ON DEMAND.

 

2. Payments. Payments made under this Note shall be in accordance with the
following:

 

2.1 Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America by check or by wire transfer of
immediately available funds to Lender’s account at a bank specified by Lender in
writing to Borrower from time to time.

 

2.2 Application of Payments. All payments, including insufficient payments,
shall be credited, regardless of their designation by Borrower, first to
collection expenses due hereunder, then to interest due and payable but not yet
paid, and the remainder, if any, to principal.

 

3. Interest. Interest under this Note shall be as follows:

 

3.1 Interest Rate. Borrower shall pay interest to Lender on the unpaid principal
amount of the Loan outstanding hereunder, accruing from the date hereof to the
date on which the entire principal sum hereof has been paid in full, computed on
the basis of the actual number of days elapsed in a 365 day year, at a rate per
annum which shall be equal to 10%, compounded annually as of the last day of
each calendar year. In no event shall interest exceed the maximum legal rate
permitted by law.

 

3.2 Interest Payable. Interest, at the rate described above, shall be payable ON
DEMAND. Borrower may make whole or partial interest payments at any time prior
to demand, without penalty and without affecting any other provisions of this
Note.

 

4. Representations and Warranties of Borrower. Borrower hereby represents and
warrants as of the date of this Note, as follows:

 

   

 

 

4.1 Existence. Borrower is a corporation duly incorporated/, validly existing
and in good standing under the laws of its state of organization.

 

4.2 Power and Authority. Borrower has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.

 

4.3 Authorization, Execution and Delivery. The execution and delivery of this
Note by Borrower and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action in accordance with all applicable
laws. Borrower has duly executed and delivered this Note.

 

4.4 Enforceability. This Note is a valid, legal and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.5 No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any governmental authority or any other person
is required in order for Borrower to execute, deliver, or perform any of its
obligations under this Note.

 

4.6 No Violations. The execution and delivery of this Note and the consummation
by Borrower of the transactions contemplated hereby do not and will not (a)
violate any provision of Borrower’s organizational documents; (b) violate any
law or order applicable to Borrower or by which any of its properties or assets
may be bound; or (c) constitute a default under any material agreement or
contract by which Borrower may be bound.

 

5. Representations and Warranties of Lender. Lender hereby represents and
warrants as of the date of this Note, as follows:

 

5.1 Acquisition of Securities. Lender is acquiring the warrants (“Warrants”)
referred to herein and common stock (“Common Stock”) received upon exercise of
the warrants (the “Underlying Shares,” and together with the Warrants, the
“Securities”) as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of the Securities. Lender understands that the Common Stock,
Warrants and Underlying Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to or for distributing or reselling the Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of the Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Securities in violation of the Securities Act
or any applicable state securities law.

 

5.2 Accredited Investor. At the time such Lender was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be an “accredited investor” as defined in Rule 501 under the
Securities Act.

 

   

 

 

5.3 Legend. Lender acknowledges the Warrants and Underlying Shares will include
an appropriate legend identifying the Securities as restricted securities.

 

6. Miscellaneous. Lender and Borrower further agree as follows:

 

6.1 Notices. All notices, requests or other communications required or permitted
to be delivered hereunder shall be delivered in writing at the addresses set
forth above of this Note or such other address as either Borrower or Lender may
from time to time specify in writing. Notices mailed by certified or registered
mail or sent by hand or overnight courier service shall be deemed to have been
given when received. Notices sent by facsimile during the recipient’s normal
business hours shall be deemed to have been given when sent (and if sent after
normal business hours shall be deemed to have been given at the opening of the
recipient’s business on the next business day). Notices sent by e-mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment).

 

6.2 Warrants. As an additional inducement to Lender to advance amounts
hereunder, Borrower shall issue to Lender a warrant to acquire 75,000 shares of
Borrower’s common stock at $0.27 per share. Such warrants shall be exercisable
for five years from the date of issuance and shall be on Borrower’s standard
form. If this note is repaid in full in any given week the warrant for the
entire week will be issued without proration. If this Note is outstanding for
more than 30 days, the amount of each warrant shall increase to 100,000 shares
per week.

 

6.3 Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note and the transactions contemplated hereby shall be governed
by the laws of the State of Minnesota, excluding its conflicts of law
provisions.

 

6.4 Waiver of Jury Trial. BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.

 

6.5 Counterparts, Integration, Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the parties
with respect to the subject matter hereof and supersede all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.

 

   

 

 

6.6 Successors and Assigns. This Note may not be assigned, transferred or
negotiated by Lender to any entity without the consent of Borrower. Borrower may
not assign or transfer this Note or any of its rights hereunder without the
prior written consent of Lender. This Note shall inure to the benefit of and be
binding upon the parties hereto and their permitted successors and assigns.

 

6.7 Amendment and Waiver. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

6.8 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

6.9 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

6.10 Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Note as of May 9,
2016.

 

  CACHET FINANCIAL SOLUTIONS, INC.,   as Borrower         By: /s/ Jeffrey C.
Mack   Name: Jeffrey C. Mack   Title: CEO         By: /s/ James L. Davis   Name:
James L. Davis

 

   

 

 

 

